DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/29/2021 Restriction Requirement, claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 were pending and subject to a restriction. 
In the Applicant’s 01/29/2022 Reply, claims 1, 2, 5, 8, 11, 14, 17, and 20 were amended, and an election was made without traverse.
Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 12/25/2018 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 were restricted between Group I, drawn to Claims 1, 2, 5, 8, 11, 14, 17, and 20 and Group II, drawn to claims 22, 23, 26, 29, 32, and 35. The Applicant elected Group I without traverse. 
	Claims 22, 23, 26, 29, 32, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 8, 11, 14, 17, and 20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:  Claims 1, 2, 5, 8, 11, 14, 17, and 20 recite a composition that includes at least seven ingredients. This composition represents a composition of matter, thus, the claims fall into a statutory category of invention under 35 U.S.C. 101. Next, the claims are analyzed to determine whether they are directed to a judicial exception.
Step 2A1:  Claims 1, 2, 5, 8, 11, 14, 17, and 20 recite a composition that includes at least rose flower, soybean protein isolate, konjac flour, soybean oligosaccharide, oat, Chinese 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed in terms of structure, function, and/or other properties, and are evaluated on what is recited in the claim. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. MPEP 2106.04(c)(II). The first step in the analysis requires selecting the appropriate natural 
counterparts to the claimed nature-based products. Because there is no counterpart mixture in nature, the individual components of the mixture are compared to their natural counterparts. In this case, the source plant represents the closest natural counterpart to the rose flower, soybean protein, konjac flour, soybean oligosaccharide, oat, Chinese date, and L-carnitine. The second step in the analysis requires identifying appropriate characteristics to compare.
In this case, there is no difference between rose flower and naturally occurring rose plant. With regard to the other ingredients, the chemical constituency making up the plant derivatives represent the characteristics most appropriate to compare. The final step in the markedly different characteristics analysis compares the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.


Claim 2 contains the ingredients of claim 1 and further includes additional natural products, black soybean and Chinese yam, which are themselves found in nature and no different than the natural counterparts and are thus judicial exceptions. 
Claim 5 contains the ingredients of claim 1 and further includes additional natural products, corn starch, mulberry leaves, and gardenia. Mulberry leaves and gardenia are themselves found in nature and no different than the natural counterparts. Corn starch is derived from corn, made up of chemicals produced by the corn. Without evidence of any markedly different characteristics of these chemicals making up the corn starch, their chemical and physical properties are expected to remain the same as inside the corn. Thus, the additional products in claim 5 also constitute judicial exceptions. 
Claim 8 contains the ingredients of claim 1 and further includes Lycium chinense, Polygonatum sibiricum, pearl barley, and semen phaseoli. Lycium chinense is a naturally occurring plant. Polygonatum sibiricum is a naturally occurring plant. Pearl barley occurs naturally in barley plant. Semen phaseoli is a naturally occurring plant. Lycium chinense, Polygonatum sibiricum, and Semen phaseoli are themselves found in nature and no different than the natural counterparts. Pearl barley refers to hulled barley, and there is no evidence that hulling alters the chemical constituency of the barley. Thus, the additional products of claim 8 also constitute judicial exceptions. 
Claim 11 contains the ingredients of claim 1 and further includes Lycium chinense, peach kernel, dried persimmon, laminalia, herba lophatheri, gardenia, Polygonatum sibiricum, pearl barley, and mulberry leaves. As indicated, Lycium chinense, gardenia, Polygonatum sibiricum, pearl barley, and mulberry leaves represent judicial exceptions. Peach kernel, dried persimmon, laminalia, and herba lophatheri are found in nature either as plants or parts of 
Claim 14 contains the ingredients of claim 1 and further includes pearl barley already explained as constituting a judicial exception. 
Claim 17 contains the ingredients of claim 1 and further includes red bean and corn starch. Corn starch was previously explained to be a judicial exception. Red bean occurs in nature and is not different from its naturally occurring counterpart. Thus, the additional products of claim 17 also constitute judicial exceptions. 
Claim 20 contains the ingredients of claim 1 in the form of tablets, granules, pills, tea preparations, capsules, biscuits, meal replacement tea powder, solid beverage, coffee, or bread. The claimed composition, when in the form of capsules and tablets, alters the absorption properties of the composition, as compared to the natural counterparts, and would not be considered a judicial exception. 
Next, claims 1, 2, 5, 8, 11, 14, 17, and 20  are evaluated to determine whether the claims as a whole integrate the recited judicial exceptions into a practical application. 
Step 2A2:  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The only additional elements aside from the judicial exceptions in claims 1, 2, 5, 8, 11, 14, and 17 lie either in the combination of the judicial elements or recited ranges of these elements. Neither the combination nor the concentrations amount to applications of the judicial exceptions, as the claims continue to be drawn to products rather than applications of products. Contrast product claims with method claims, which usually represent practical applications of products and evade the subject matter eligibility rejection. Claim 20 recites the composition of claim 1 in the form of tablets, granules, pills, tea preparations, capsules, biscuits, meal replacement tea powder, solid beverage, coffee, or bread. As with claims 1, 2, 5, 8, 11, 14, and 17, these additional limitations do not represent applications of the judicial exceptions and cannot, therefore, represent practical applications of the judicial exceptions. 
Step 2B:  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not 
	As indicated in Step 2A2, the only additional elements aside from the judicial exceptions in claims 1, 2, 5, 8, 11, 14, and 17 lie either in the combination of the judicial elements or recited ranges of these elements. Generally speaking, traditional Chinese medicine dates back thousands of years and is an individually prepared combination of multicomponent herbal herbal materials in certain proportions. (Hu, et al., Trends in Analytical Chemistry, 61:207 (2014) at Abstract; p. 208, first full paragraph). Accordingly, the concept of combining multiple herbal components to create a medicinal composition represents well-understood, routine, and conventional knowledge within the field of traditional Chinese medicine. Furthermore, modifying the concentration of a product/composition has been found to be insufficient to remove a claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)). Claim 20 recites the composition of claim 1 in the form of tablets, granules, pills, tea preparations, capsules, biscuits, meal replacement tea powder, solid beverage, coffee, or bread. Water decoction is the traditional means of administration of traditional Chinese medicine is a water decoction (i.e., a tea). (Hu, p. 208, first full paragraph), thus tea preparations are well-understood, routine, and conventional knowledge in the field of traditional Chinese medicine, and claim 20 does not demonstrate something more than the judicial exceptions. 
	
Conclusion
Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 remain pending.
Claims 1, 2, 5, 8, 11, 14, 17, and 20 are rejected.
Claims 22, 23, 26, 29, 32, and 35 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655